Title: To Benjamin Franklin from Paulze, 15 March 1777
From: Paulze, Jacques
To: Franklin, Benjamin


Paris le 15. mar de 1777.
M. Paulze fait mille complimens à M. francklin. Il lui envoye le projet du Traité entamé par M. Grand. Si M. francklin et son collegue approuvent les dispositions il voudra bien en instruire M. Paulze le plutot possible afin que cette affaire puisse etre entièrement terminée dans le courant de la semaine prochaine. Les conditions sont les memes que celles qui ont toujours eté d’usage en angleterre et en Ecosse.
